Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000521
                                                          22-OCT-2013
                                                          02:47 PM




                            SCWC-12-0000521


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         IN THE INTEREST OF TM



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-12-0000521; FC-S NO. 10-002K)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


            The Application for Writ of Certiorari filed on


September 12, 2013 by Petitioner/Mother-Appellant Alexandra


Rigaud is hereby accepted and will be scheduled for oral


argument.    The parties will be notified by the appellate clerk


regarding scheduling.


            DATED:   Honolulu, Hawai'i, October 22, 2013.

Benjamin E. Lowenthal,             /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Mary Anne Magnier,
Nolan Chock,                       /s/ Simeon R. Acoba, Jr.
for respondent

                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack